Citation Nr: 0811801	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for memory loss.

3.	Entitlement to an increased rating for status post 
exploratory laparotomy with incision of infected urachal 
sinus and 3-layer bladder closure, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
June 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In March 2008, a hearing was held before the 
undersigned at the RO.


FINDINGS OF FACT

1.	Headaches were not manifested during the veteran's active 
duty service, and there is no etiological relationship 
between the veteran's current headaches and his active 
service.

2.	Memory loss was not manifested during the veteran's active 
duty service, and there is no etiological relationship 
between the veteran's current memory loss and his active 
service.

3.	The veteran's service-connected status post exploratory 
laparotomy with incision of infected urachal sinus and 3-
layer bladder closure is currently manifested by no more 
than urinary incontinence requiring the wearing of 
absorbent materials which must be changed more than four 
times per day.





CONCLUSIONS OF LAW

1.	Headaches were not incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

2.	Memory loss was not incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.	The criteria for an evaluation of 60 percent, but not 
greater, for status post exploratory laparotomy with 
incision of infected urachal sinus and 3-layer bladder 
closure have been met.  38 U.S.C. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.2, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that February 2003 and October 2003 notice letters 
fully satisfied these duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  He was also 
expressly advised of the need to submit any evidence in his 
possession that pertains to the claim decided herein.  
Finally, these letters advised the veteran what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 41. 

In this case, the veteran was provided pertinent information 
in the October 2003 VCAA notice letter.  Specifically, the 
October 2003 letter informed the veteran of the need to 
provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment.  In addition, the October 2003 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the October 2003 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria in 
the June and September 2004 statements of the case and 
January and July 2007 supplemental statements of the case.  

The Board also acknowledges the October 2003 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, the 
Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life in a March 2006 statement 
(veteran stated that "[m]y medical condition not only 
complicates my personal life but my ability to live a happy, 
healthy normal life for a person my age.")  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the October 2003 letter was sent 
subsequent to the initial unfavorable agency decision in 
April 2003.  However, the Board finds that any timing defect 
with regard to VCAA notice was harmless error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In this regard, the notice provided 
to the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and June and September 2004 statements of the 
case were issued.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).
 
In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, the Board notes that the veteran was not 
provided notice regarding the evidence and information 
necessary to establish a disability rating and effective date 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the veteran's 
service connection claims.  Therefore, any questions as to 
the appropriate disability rating or effective date to be 
assigned have been rendered moot, and the absence of notice 
regarding these elements should not prevent a Board decision.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the VA 
Medical Center (VAMC) are also included.  The veteran has 
supplied records from Dr. McGuire of Springfield, 
Massachusetts, and Dr. Mani of Holyoke, Massachusetts.  The 
veteran was afforded VA examinations for his headaches, 
memory loss and status post laparotomy in February 2004.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran maintains that his currently diagnosed chronic 
headaches and memory loss are the direct result of his active 
service.  Specifically, he asserts that these conditions are 
the result of exposure to jet fuel.   

While the evidence reveals that the veteran currently suffers 
from chronic headaches and memory loss, the competent, 
probative evidence of record does not etiologically link the 
veteran's current disabilities to his service or any incident 
therein.  Service medical records include no complaints of or 
treatment for chronic headaches or memory loss.  An April 
1996 Report of Medical Examination indicates no abnormal 
neurologic condition.  In addition, the Report of Medical 
History, completed and signed by the veteran for his 
separation physical, specifically indicates the veteran did 
not suffer from loss of memory or amnesia and provides no 
mention of chronic headaches.

The veteran was afforded a VA examination in February 2004, 
during which the examiner noted both a history of chronic 
headaches and memory loss.  After reviewing the veteran's 
service medical records and claims folder, the VA examiner 
opined that the veteran's chronic headaches and memory loss 
are not due to exposure to jet fuel or any other event in 
service.  The VA examiner stated that "it is not as likely 
as not that headaches due to past fuel exposures would have a 
new onset years after exposure but rather at the time of 
exposure."  In addition, the examiner noted that "in both 
cases [of headaches and memory loss], there is no evidence 
that exposure to these fuels would cause new onset of 
symptoms as above years later.  Service connection is 
doubtful."

The Board notes that the veteran has submitted a newspaper 
article he asserts supports his claim for service connection.  
Specifically, this article notes an apparent link between 
exposure to JP-8 jet fuel and suppressed immune systems and 
respiratory and nervous system disorders.  In addition, the 
article refers to research being performed by the Air Force 
to determine the effects of exposure to JP-8 jet fuel.  While 
Board acknowledges the submitted article addresses the 
subject matter asserted in the veteran's claim, the Board 
finds that it is not probative evidence upon which service 
connection may be granted.  In this regard, the Board 
observes that the article submitted by the veteran does not 
rely upon a specific study or address scientific facts.  In 
addition, the veteran has not alleged that he participated in 
the research study cited in the article.  Finally, as noted 
above, the veteran was provided a VA examination in February 
2004.  The VA examiner specifically reviewed the veteran's 
medical history and also relevant medical literature in 
reaching the conclusion that the veteran's chronic headaches 
and memory loss is not caused by past exposure to jet fuel.  
As such, the Board finds the February 2004 VA examination 
report to be of more probative weight than the newspaper 
article submitted by the veteran.

In sum, the Board finds that there is no evidence of chronic 
headaches or memory loss during service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current headaches and memory loss and his active 
service.  The preponderance of the evidence is against this 
aspect of the veteran's claim.  The veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his present chronic headaches and 
memory loss are the result of in-service exposure to jet 
fuel, and the unfavorable February 2004 VA examination 
opinion weighs against granting the veteran's claim.  

Finally, the Board acknowledges that the veteran himself has 
claimed his current chronic headaches and memory loss arise 
from his in-service exposure to jet fuel.  However, the Board 
notes that as a layman, the veteran has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected right status post exploratory 
laparotomy has been evaluated as 40 percent disabling under 
the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7599-
7516.  Diagnostic Code 7599 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.115b.  See 38 C.F.R. §§ 4.20, 4.27 
(2007).  Pertinent regulations do not require that all cases 
show all the findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2007).  In the 
present case, the veteran's status post exploratory 
laparotomy has been rated as analogous to fistula of the 
bladder.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decision maker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction described below do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis. 
38 C.F.R. § 4.115a.

Under Diagnostic Code 7516, the veteran's disability is rated 
as a voiding dysfunction or urinary tract infection, 
whichever is predominant.  Postoperative, suprapubic 
cystotomy is assigned a 100 percent evaluation. 

For a voiding dysfunction, rate particular condition as urine 
leakage, frequency, or obstructed voiding. Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  A 60 percent 
evaluation may be assigned when the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times per day is required.  Requiring the wearing of 
absorbent materials that must be changed 2 to 4 times per day 
warrants a 40 percent evaluation.  38 C.F.R. § 4.115a.

The Board notes that the maximum evaluation for urinary tract 
infection is 30 percent.  As the veteran's condition is 
currently evaluated as 40 percent disabling, the Board will 
not further address ratings as they pertain to urinary tract 
infections.

After a careful review of the record, the Board finds that 
the evidence of record supports an evaluation of 60 percent, 
but no greater, for service-connected status post exploratory 
laparotomy.  In this regard, VA treatment records indicate 
the veteran uses three to four undergarments daily "on a 
good day."  In addition, at a March 2008 hearing, the 
veteran testified that he must change his undergarments five 
times daily on average and as many as six or seven on some 
days.  In consideration of the medical evidence of record, as 
well as the veteran's credible testimony, the Board finds 
that the veteran's disorder more closely approximates the 
symptoms contemplated by a 60 percent evaluation.  See 
38 C.F.R. § 4.7.

The Board has also considered whether the evidence of record 
supports a 100 percent evaluation for the veteran's disorder.  
However, the evidence of record does not support such an 
evaluation.  In this regard, the Board notes that there is no 
evidence of postoperative suprapubic cystotomy, required for 
the assignment of a 100 percent evaluation.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected status post exploratory 
laparotomy has resulted in marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards or necessitated frequent 
periods of hospitalization.  In fact, the veteran stated at 
the March 2008 hearing that this condition 
"just...inconveniences my lifestyle.".  As such, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Service connection for chronic headaches is denied.

Service connection for chronic memory loss is denied.

An evaluation of 60 percent, but not greater, for status post 
exploratory laparotomy with incision of infected urachal 
sinus and 3 layer bladder closure is granted, subject to laws 
and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


